MEMORANDUM **
Olivia Matías Aveja, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s determination that the evidence Matías Aveja presented with her motion to reopen would not alter the agency’s prior discretionary determination that she failed to establish the requisite hardship for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (8 U.S.C. § 1252(a)(2)(B)(i) bars this court from reviewing the BIA’s discretionary denial of a motion to reopen where the evidence submitted is cumulative and concerns hardship previously considered by the agency).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.